Citation Nr: 1123193	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for a left knee disorder, to include as secondary to right knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In January 2011, the Board remanded the issue on appeal to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

In the January 2011 decision, the Board also granted service connection for degenerative disc and joint disease of the lumbosacral spine status post laminectomy.  Later in January 2011, the RO issued an implementing rating decision assigning a 20 percent evaluation for the disorder, effective from March 31, 2006.  The Veteran has not filed a second notice of disagreement (NOD) contesting either the schedular rating or effective date assigned by the RO.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board remanded this matter to the RO based on a determination that a VA examination was necessary to address whether a left knee disorder may be secondary to the Veteran's service-connected right knee degenerative arthritis.  

Accordingly, upon remand, the Veteran underwent a VA examination in February 2011.  The VA examination was performed by the same examiner who previously evaluated the Veteran in April 2008.  Accordingly, the VA examiner reviewed the prior examination results and history.  Then, the VA examiner opined that the Veteran's left knee disorder is more likely than not related to a bucket handle meniscus tear and subsequent meniscectomy that occurred (after the Veteran's service) in 1963.  The VA examiner then concluded that a left knee disorder is less likely secondary to his service-connected right knee.  

The Board finds that the VA examination is inadequate to decide the issue.  Service connection may be granted for any disability that is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the February 2011 VA examiner's opinion addresses the issue of whether the right knee disability caused a left knee disorder.  The VA examiner did not clearly address the issue of aggravation.  Thus, and a new VA examination is necessary to address this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Remand is also necessary to obtain newly identified records.  In particular, the Veteran informed the February 2011 VA examiner that he had seen a private orthopedic surgeon regarding his knees in October 2010.  The Board points out that these records are not currently associated with the claims file.  As they are potentially pertinent to the remanded claim, the RO should attempt to obtain them.  38 C.F.R. § 3.159(c)(1); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's present claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim, to include the private orthopedic surgeon he identified at the February 2011 VA examination.

2.  After the Veteran has signed any necessary releases, make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  Additionally, obtain any outstanding VA treatment records since April 2009.    

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above, undertake any further development warranted by the record.  Then arrange for the Veteran's claims folder to be returned to the same examiner who prepared the February 2011 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed left knee disorder has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), the Veteran's service-connected right knee disability.  In making this determination, the examiner is asked to distinguish the issue of (a) causation, which was addressed in the prior examination, from (b) aggravation.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



